                        IN THE UNITED STATES DISTRICT COURT

                            FOR THE DISTRICT OF NEW MEXICO
                                  ______________________


JOHN PRICE,
Individually and for others similarly situated,

               Plaintiff,

vs.                                                         Case No. 2:20-cv-00316-KWR-GJF

DEVON ENERGY CORPORATION,

               Defendant.


                                  ORDER TO SHOW CAUSE

       THIS MATTER is before the Court on Plaintiff’s unopposed Motion for Settlement

Approval.

       The parties apparently seek court approval of a settlement of both FLSA claims and state

law class action claims under Rule 23. The parties seek final judicial approval of the settlement

agreement before notice to the opt-in class members is given. Once the Court approves the

settlement agreement, the parties propose giving notice to the class members to opt in.

       Generally, the Court takes the position that neither a fairness hearing nor judicial approval

of a settlement of an FLSA class action claim is required. Hawthorn v. Fiesta Flooring, LLC, No.

1:19-CV-00019 WJ/SCY, 2020 WL 3085921, at *1 (D.N.M. June 10, 2020). However, when

courts do approve FLSA settlement agreements, they generally require that opt-in class members

be given notice and an opportunity to object. See, e.g., Ostrander v. Customer Eng'g Servs., LLC,

No. 15-CV-01476-PAB-MEH, 2018 WL 1152265, at *2 (D. Colo. Mar. 5, 2018) (citing cases).

Furthermore, this case includes a class action claim pursuant to Fed. R. Civ. P. 23, which in some

circumstances may require a fairness hearing and notice.
       It appears that notice was not given to the opt-in class members. A class has not yet been

certified in this case. Under these circumstances, notice prior to approval of the settlement may

not be necessary because the putative class members can opt out. If that is the parties’ position,

they should give some argument or case law in support of that position.

       The Court orders the parties to show whether the notice and settlement procedure in this

case is adequate. The parties should indicate whether notice was given to the class members before

the parties filed this motion for final settlement approval, and if not, whether notice to the class

members is required before the Court approves the settlement. The parties should also indicate

whether a fairness hearing is required. The parties should file this response within fourteen (14)

days of the entry of this order.

       IT IS SO ORDERED.



                                             _________________________________
                                             KEA W. RIGGS
                                             UNITED STATES DISTRICT JUDGE




                                                 2
